Fourth Court of Appeals
                                      San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-19-00007-CV

                                       IN RE Candace HARDIN

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: January 16, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 4, 2019, relator filed a petition for writ of mandamus. After considering the

petition, this court concludes relator is not entitled to the relief sought. Accordingly, the petition

for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                      PER CURIAM




1
 This proceeding arises out of Cause No. 2016CI20115, styled Candace Denman v. Derrick Denman, pending in the
150th Judicial District Court, Bexar County, Texas, the Honorable Renée Yanta presiding.